Citation Nr: 0904637	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to the veteran's service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Buffalo, New York.

In a January 2008 decision, the Board granted the veteran's 
request to reopen his claim for service connection for a low 
back disorder.  However, the issue of entitlement to service 
connection for his low back disorder was simultaneously 
remanded by the Board for further development.  This issue is 
once again on appeal and is now ready for disposition.


FINDING OF FACT

The veteran's current back disorder is causally related to 
his service-connected left knee disability.


CONCLUSION OF LAW

The veteran's low back disorder is proximately due to or the 
result of his service-connected left knee disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2008).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
In this case, however, the veteran filed his claim prior to 
October 10, 2006, the effective date of the change.  As such, 
the older, more liberal version is applicable to the appeal 
as the new version would have impermissible retroactive 
effect.  See VAOPGCPREC 7-2003.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for a back disorder.  Specifically, he 
contends that his current diagnosis of degenerative changes 
of the lumbar spine was caused by or aggravated by his 
service-connected left knee disability.

The Board acknowledges that, while service treatment records 
indicate that the veteran sought intermittent treatment for 
back pain in service, it appeared his back disorder was acute 
and transitory in nature.  Of importance, his separation 
examination of May 1981 indicated "normal" findings of the 
spine, and a subsequent January 1985 examination for reserve 
service similarly did not reflect any abnormalities relating 
to the back.  Moreover, upon service separation in May 1981 
and many years after discharge in August 1990, the veteran 
specifically reported that he did not have, or ever had, 
recurrent back pain.      

However, in July 2000, the veteran began to complain of and 
seek VA treatment for low back pain.  According to a March 
2001 VA treatment report, he was diagnosed with chronic lower 
back pain most possibly caused by a muscle sprain with 
degenerative changes.  He continued to regularly seek VA 
treatment for his chronic back pain until the time of this 
appeal.  MRI results from July 2007 confirmed relatively mild 
degenerative lumbar changes, and, pursuant to the most recent 
September 2008 VA examination, he was diagnosed with a 
current disability of degenerative changes of the lumbar 
spine.  

It is the veteran's contention that his current back 
disability was caused by his service-connected left knee 
disorder (the Board parenthetically notes that he was granted 
service connection for status post cruciate ligament 
reconstruction of the left knee effective March 1997).  
However, as a lay person, the veteran is not competent to 
offer opinions concerning a medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to these medical issues.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Therefore, while he is competent to report the 
symptoms he experienced through his senses, he is not 
qualified to determine the medical cause of his low back 
symptomatology.  

In reviewing the medical evidence of record, the Board 
acknowledges that the veteran began seeking treatment for low 
back pain in 2000, shortly after his reconstructive surgery 
of the left knee in 1999.  It is also noted that the veteran 
provided a consistent history during a June 2005 VA treatment 
record of back problems beginning after his knee surgery.  

Further, the medical evidence of record suggests causal 
connection between the veteran's service-connected left knee 
disability and his current back complaints.  For example, in 
a March 2003 VA treatment report, the examining physical 
therapist noted that the veteran's belief that his back was 
related to his service-connected knee disability was sound.  
Specifically, the physical therapist suggested that it may be 
possible that walking on a torn left ACL could have caused 
postural and gait changes and may have led to the veteran's 
lower back problems.  Next, in a January 2004 treatment 
report, the VA physical therapist specifically determined 
that it was "probable" that the veteran's back condition 
was worsened by changes in gait due to his left-knee injury.  

Moreover, the veteran underwent a VA examination in September 
2008 to assess the nature and etiology of his current back 
disorder.  Of particular significance, the VA examiner 
reviewed the entire claims file, including the veteran's 
service treatment records and VA outpatient treatment 
records, and specifically opined that the veteran's current 
diagnosis of degenerative changes of the lumbar spine was 
"at least as likely as not aggravated by the service-
connected left knee disability."

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that is favorable to 
the veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.  

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for 
low back disorder.  As such, the appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for a low back disorder, claimed as 
secondary to the veteran's service-connected left knee 
disability, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


